ORDER

PER CURIAM.
Phyllis Byland, the records manager with Eastern Reception Diagnostic and Correctional Center, Missouri Department of Corrections (“Byland”), appeals the judgment of the trial court finding in favor of Edward Dunn (“Dunn”) and making its preliminary order in mandamus permanent. Byland argues that the trial court erred in holding that the Missouri Department of Corrections cannot count Dunn’s 120-day program as a commitment for purposes of calculating a mandatory minimum prison term pursuant to a 2003 amendment to section 559.115 RSMo (2000).
*42We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).